Citation Nr: 1209083	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  04-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to specially adapted housing or a special home adaptation grant. 

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only. 

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance, or on the account of housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1981 to January 1984, August 1985 to March 1987, and February 1990 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In June 2007 and May 2010, the Board remanded the appeal to the RO for additional development.  

A Veterans Health Administration (VHA) opinion was obtained by the Board in August 2011, and an addendum statement was secured in September 2011.  The Veteran was provided a copy of the opinions in October 2011 and given 60 days from the date of the letter to submit any additional evidence or argument.  Her representative provided a response in December 2011.


FINDINGS OF FACT

1.  The Veteran is service-connected for dysthymia rated as 50 percent disabling; coxodynia and lumbar myositis with pain in the lower left extremity rated as 40 percent disabling; severe cervical myositis rated as 30 percent disabling; left Achilles tendinitis rated as 20 percent disabling; and constipation rated as noncompensably disabling.  The Veteran is also in receipt of a total disability rating based on individual unemployability.

2.  The medical and other evidence of record does not demonstrate that the Veteran is blind or has a severe burn injury, and the most probative evidence of record does not demonstrate that she has loss or loss of use of any extremity or both hands due to her service-connected disabilities.

3.  The medical and other evidence of record does not demonstrate that the Veteran has loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes to the required specified degree, or ankylosis of one or both knees or one or both hips due to her service-connected disabilities.

4.  The medical and other evidence of record does not demonstrate that the Veteran's service-connected disabilities have rendered her permanently bedridden or so helpless that she is unable to perform self-care tasks or protect herself from the hazards incident to her daily environment without care or assistance of another person on a regular basis. 

5.  The medical and other evidence of record does not demonstrate that the Veteran's service-connected disabilities have caused her to be permanently housebound. 


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2011).

2.  The criteria for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2011).

3.  The criteria for special monthly compensation based on the need for regular aid and attendance, or on the account of housebound status, have not been met. 
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA, in letters dated in August 2003, September 2003, and June 2007.  The June 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This last notice was delivered after the initial denial of the claims.  Neither the Veteran nor her representative has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error.  Subsequent to the notice, in the August 2009 and September 2010 supplemental statements of the case (SSOCs), the AOJ readjudicated the claims based on all the evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of her claims and the late notice did not affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records are associated with the claims file.  All identified and available post-service treatment records have been secured, to include the records used and generated in the process of the Veteran's claim for Social Security Administration (SSA) disability benefits.  In this regard, the Board observes that in two remands, the Board directed the AOJ to conduct additional evidentiary development with respect to the Veteran's claims.  Specifically, the Board directed the RO to obtain identified private treatment records, to obtain SSA records, and to order VA examinations and medical opinions.  A review of the record indicates that the AOJ has completed, to the extent possible, the development requested by the Board in its remand as to these issues.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, as discussed above, records from SSA have been associated with the claims file, and the Veteran did not respond to the AOJ's June 2007 request to complete a release for the private treatment she received.

Regarding examinations, the Veteran was medically evaluated in conjunction with her claims in July 2002, September 2003, and May 2009.  Addendum opinions to the May 2009 VA examination reports were secured in June 2010 and July 2010, and as noted above a VHA opinion and addendum were obtained in August and September 2011.  The Board finds the reports of these examinations adequate, in so far as they thoroughly and accurately portray the extent of the pertinent service-connected disabilities and their effect on the Veteran's mobility, independence and ability to perform the activities of daily living.  In all, the duty to assist has also been met.



Specially Adapted Housing or a Special Home Adaptation Grant

The Secretary of VA is authorized to furnish financial assistance in acquiring specially adapted housing to a Veteran who had active service after April 20, 1898, and who has a permanent and total service-connected disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbows; or (6) a severe burn injury.  38 U.S.C.A. § 2101(a); 
38 C.F.R. § 3.809.

"Preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The Secretary of the VA may also issue a certificate of eligibility for assistance in acquiring necessary special home adaptations to a veteran who had active service after April 20, 1898, if the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a).  To be eligible for such certificate, the Veteran must be entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, (2) includes the anatomical loss or loss of use of both hands, or (3) is due to a severe burn injury.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

The Veteran is service-connected for dysthymia rated as 50 percent disabling; coxodynia and lumbar myositis with pain in the lower left extremity rated as 40 percent disabling; severe cervical myositis rated as 30 percent disabling; left Achilles tendinitis rated as 20 percent disabling; and constipation rated as noncompensably disabling.  She is also in receipt of a total disability rating based on individual unemployability.  

Regarding the criteria for specially adapted housing, the Veteran is not blind, and has no residuals of an organic disease or injury or a severe burn injury.  There is also no evidence of record demonstrating loss of loss of use of either upper extremity or both hands.  The record does, however, demonstrate that the Veteran has loss of use of both lower extremities.  Thus, the crux of the matter is whether such loss of use is attributable to her service-connected disabilities, particularly her lumbar and cervical spine disabilities, as opposed to her non service-connected Stiff Person Syndrome.

There is conflicting evidence in this regard.  Against the claim is an August 2003 statement in which J.R.H., M.D., describes the Veteran's diagnosis of Stiff Person Syndrome in 1999 and associated spasticity of her extremities.  Dr. J.R.H. notes that the Veteran "is wheelchair bound and of course non-ambulatory because of the spasticity condition."  Additionally, the July 2002 VA neurological examiner determined that the Veteran's loss of use of her lower extremities is "directly related to the [non service-connected] stiff-person syndrome."  Additionally, the May 2009 VA neurological examiner indicated that there is no known etiological relationship between Stiff Person Syndrome and the Veteran' service-connected cervical and lumbar spine disabilities.  
In the Veteran's favor is a December 1998 VA physical therapy note that indicates the Veteran is unable to perform mobility activities due to "severe neck, upper back, shoulder, and low back pain."  Also of record is the opinion of the May 2009 VA spine examiner, who stated that the Veteran's loss of use of the lower extremities "must be related to the service-connected condition of limited [sic] in cervical spine motion which is most likely related to the Stiffman Syndrome."  The examiner also found "no medical evidence that the Stiffman Syndrome is related to [the] spine disc condition," and that the current lower extremity symptomatology was "more related to the Stiffman Syndrome than to the service-connected ankle condition."  Additional clarification was sought from both the May 2009 VA spine and neurological examiners in 2010.  After reviewing her prior opinion, the VA spine examiner noted in June 2010 that "the myositis condition [in the cervical spine] is very difficult to confirm due to the limitation at the palpation of the paravertebral muscles and I can not provide an opinion without speculation."  However, the VA neurological examiner contradicted his prior opinion, stating in July 2010 that the need for specially adapted housing was "directly related to the service-connected condition." 

In light of this contradictory evidence, a VHA opinion was sought in June 2011.  The VA neurologist reviewed the record and opined that the Veteran had clearly developed a pain syndrome which exceeded that which one would expect from an ankle, shoulder, and sacral/coccygeal injury, although the proper diagnosis may not be Stiff Person Syndrome.  She concluded that the Veteran's loss of use of her lower extremities was related to the Veteran's non service-connected pain syndrome, which exceeded that expected with the service-connected injuries documented in the claims file.  

In September 2011, the VHA expert provided further clarification.  She specifically opined that the Veteran's loss of use of her lower extremities was not at least as likely as not due to coccydynia and lumbar myositis with pain in the lower left extremity, severe cervical myositis, and/or left Achilles tendinitis.  She reasoned that MRI findings for spine disease were normal or minimal, there was no compression of neural structures or any true neurologic loss of strength, and that there is no spinal stenosis which could possibly cause a syndrome of pseudoclaudication.  In discussing the other opinions of record, she indicated that left ankle pain and coccygeal injury were not early representations of the Stiff Person Syndrome, and that cervical spasm does not cause the inability to walk.  

In weighing the respective medical opinions, the Board finds that the June 2011 and September 2011 VHA opinions hold the most probative weight.  These opinions reflect a full review of the record, including the positive opinions therein, reveal a complete familiarity with the Veteran's medical history, are supported by detailed findings and rationale, and are couched in certain terms. 

All other opinions of record, both positive and negative, hold less probative weight than the June and September 2011 VHA opinions because they are not supported with an analysis the Board could weigh against any contrary opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, with regard to the positive opinions of record, the Board emphasizes that the May 2009 VA spine examiner altered her opinion to one based on speculation in her June 2010 addendum, and the July 2010 addendum from the VA neurological examiner provides no explanation for his change in opinion.  The United States Court of Appeals for Veterans Claims (Court) has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

To the extent the Veteran argues that her service-connected disabilities are causing her loss of use of the lower extremities, in light of the competent medical evidence against the claim, her statements which are not rooted in medical expertise are far less probative on this issue.

Regarding the criteria for a certificate of eligibility for assistance in acquiring necessary special home adaptations, as noted above the Veteran is not blind and is not service-connected for residuals of a severe burn injury.  Additionally, there is no evidence of record that the Veteran has loss of use of both hands, and she does not contend otherwise.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for specially adapted housing or a special home adaptation.  As such, the benefit of the doubt provision does not apply.

Automobile or Automobile Adaptive Equipment

The Secretary of VA shall provide or assist in providing an automobile or other conveyance to each eligible person, shall provide the adaptive equipment necessary to insure that the eligible person will be able to operate the automobile or other conveyance, and shall repair, replace or reinstall adaptive equipment deemed necessary for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes to the required specified degree; or, for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b).  If an eligible person cannot qualify to operate an automobile or other conveyance, the Secretary shall provide or assist in providing an automobile or other conveyance to such person if the automobile or other conveyance is to be operated for the eligible person by another person.  38 U.S.C.A. § 3902(d).

In this case, there is no evidence of a qualifying vision disability, ankylosis of the one or both knees or hips, or a permanent loss of use of one or both hands due to service-connected disability.  Furthermore, to the extent the Veteran's loss of use of her lower extremities affects one or both feet, as discussed above the most probative evidence of record shows that such is due to her non-service connected Stiff Person syndrome.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an automobile and adaptive equipment or adaptive equipment only, and the benefit of the doubt provision does not apply.

Special Monthly Compensation

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance.  "Need for aid and attendance" means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  See 38 C.F.R. § 3.351(b), (c)(1).  Need for aid and attendance is also established if the Veteran is a patient in a nursing home because of mental or physical incapacity, or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a). 
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351 (c)(2),(3). 

The criteria set forth in 38 C.F.R. § 3.352(a) note that the following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" status will also be a proper basis for the determination.  A Veteran will be found to be "bedridden" if the condition actually requires that she remain in bed, but not if she voluntarily stays in bed or if a physician merely recommends bed rest. 

Although a Veteran need not show all of the disabling conditions identified above to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996). 
Special monthly compensation is also payable at a specified rate if the Veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or she is permanently housebound.  The veteran will be found to be permanently housebound if, due to her service-connected disabilities, she is substantially confined to her home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

After reviewing the medical evidence of record, it appears that the Veteran's service-connected disabilities, while severe, do not require regular aid and attendance and have not rendered her housebound.  As described above, the Veteran's service-connected disabilities do not appear to have significantly affected her eyesight or resulted in blindness or near blindness.  Moreover, while the Veteran receives regular treatment for these conditions, they have not required long-term care in a skilled nursing facility.  To the contrary, the Veteran lives at home and receives the vast majority of her medical care on an outpatient basis from VA.  She therefore does not meet the aid and attendance requirements set forth in 38 C.F.R. § 3.351(c)(1) and (c)(2). 

With regard to the aid and attendance requirements of 38 C.F.R. § 3.352(a), the Board does not dispute that the Veteran requires the need for regular aid and attendance, as evidenced by the July 2002 and September 2003 VA aid and attendance examination reports.  As with the housing issue addressed above, the pertinent inquiry is whether such need is the result of her service-connected disabilities.  

The conflicting evidence on this matter involves much of the same evidence presented for the housing issue.  In the Veteran's favor is a December 1998 VA physical therapy note that indicates the Veteran is unable to perform mobility activities due to "severe neck, upper back, shoulder, and low back pain," and that such in turn causes an inability to perform self care.  Additionally, the May 2009 VA neurological examiner initially indicated that the Veteran's need for aid and attendance was the result of non service-connected Stiff Person Syndrome, but subsequently provided a contradictory conclusion in his July 2010 addendum.  The May 2009 VA spine examiner opined in June 2010 that the Veteran's special needs are the result of the Stiff Person Syndrome.

In the June 2011 and September 2011 opinions, the VHA expert concluded that the current symptomatology of the Veteran's service-connected disabilities were not severe enough to cause her need for aid and attendance, and that instead such was the result of non service-connected Stiff Person Syndrome.  The rationale for the examiner's conclusion was identical to that detailed above for the housing issue.

As with the housing issue, the Board finds that the June 2011 and September 2011 VHA opinions hold the most probative weight.  These opinions reflect a full review of the record, including the positive opinions of record, reveal a complete familiarity with the Veteran's medical history, are supported by detailed findings and rationale, and are couched in certain terms. 

All other opinions of record, both positive and negative, hold less probative weight than the June and September 2011 VHA opinions because they are not supported with an analysis the Board could weigh against any contrary opinion.  See Stefl and Miller, supra.

To the extent the Veteran argues that her service-connected disabilities are causing her need for aid and attendance, in light of the competent medical evidence against the claim, her statements which are not rooted in medical expertise are far less probative on this issue.

The Veteran is also not in possession of a 100 percent disability rating for one service-connected disability and 60 percent for another, which would cause her to be technically characterized as "housebound" under 38 C.F.R. § 3.350(i). 

In summary, while it is clear the Veteran's service-connected disabilities are severe in nature and have resulted in significant hardship, such disabilities have not rendered her housebound, bedridden, or in need of aid and attendance.  The benefit sought on appeal is accordingly denied. 
ORDER

Entitlement to specially adapted housing or a special home adaption grant is denied. 

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.

Entitlement to special monthly compensation based on the need for regular aid and attendance, or on the account of housebound status, is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


